          Case 5:20-cv-00571-G Document 12 Filed 08/04/20 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

STRIKE, LLC.                                )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )      Case No. CIV-20-571-G
                                            )      Judge: Hon. Charles Goodwin
SANDY CREEK FARMS, INC.,                    )
STEVE BARRINGTON,                           )
JOHN DOE #1,                                )
JOHN DOE #2,                                )
JOHN DOE #3, and                            )
JOHN DOE #4,                                )
                                            )
              Defendants.                   )

             DECLARATION OF STEVE BARRINGTON IN SUPPORT OF
              RESPONSE IN OPPOSITION TO PLAINTIFF’S REQUEST
                          FOR ENTRY OF DEFAULT




                                                 __/s/ Elaine M. Dowling ______
                                                 Elaine M. Dowling (OBA #14,217)
                                                 6801 Broadway Extension, Suite 310
                                                 Oklahoma City, Oklahoma 73116
                                                 (405) 842-8005; (405) 840-6367 – Fax
                                                 Dowlinglawoffice@aol.com
                                                 Local Counsel for Sandy Creek Farm,
                                                 Inc. and Steve Barrington

                               CERTIFICATE OF SERVICE
       I hereby certify that on the 4th day of August, 2020, I filed the above document
with the Clerk of Court. Based on the records currently on file in this case, the Clerk of
Court will transmit a Notice of Electronic Filing to those registered participants of the
Electronic Case Filing System.
                                                  __ /s/ Elaine M. Dowling _________
Case 5:20-cv-00571-G Document 12 Filed 08/04/20 Page 2 of 4
Case 5:20-cv-00571-G Document 12 Filed 08/04/20 Page 3 of 4
Case 5:20-cv-00571-G Document 12 Filed 08/04/20 Page 4 of 4
